Detailed Action

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims

Claims 17-21, 23-31, and 33-36 are pending. Claims 1-16, 22, and 32 are cancelled. Amendments to claims 17 and 28-31 filed on 08/31/2020 are acknowledged. 

Specification

The disclosure is objected to because of the following informalities. Appropriate correction is required. The paragraph spanning pages 5 and 6 of the specification describes the structure and operation of the gas delivery system shown in Fig. 2. The reference numbers 5 and 6 mentioned in the paragraph spanning pages 5 and 6 of the specification are not shown in Fig. 2, and the reference numbers 2 and 3 mentioned in Fig. 2 are not shown in the paragraph spanning pages 5 and 6 of the specification. Appropriate correction is required.

Drawings

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) 5 and 6 mentioned in the paragraph spanning pages 5 and 6 of the specification. The drawings are also objected to as failing to comply with 37 CFR 

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly cl aiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 17-21, 23-31, and 33-36 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Regarding claim 17, with respect to the limitation "wherein the anode electrode is comprised of one of (a) a gas diffusion layer (GDL) or a current collector and (b) an anode catalyst layer,” it appears that only one of (a) and (b) are required. However, the subsequent limitation “the anode 

Further, with respect to the limitation "wherein the cathode electrode is comprised of one of (a) a gas diffusion layer (GDL) or a current collector and (b) a cathode catalyst layer,” it appears that only one of (a) and (b) are required. However, the subsequent limitation “the cathode catalyst layer is pressed or coated against the membrane on a second side of the membrane and the cathode catalyst layer is in contact with the cathode electrode gas diffusion layer (GDL) or the cathode electrode current collector on the side of the cathode catalyst layer not in contact with the membrane” appears to imply that both (a) and (b) are required. It is unclear if only one of (a) and (b) are required, or both (a) and (b) are required.

Further, lines 13-15, with respect to the limitation “the cathode catalyst layer is in contact with the cathode electrode gas diffusion layer (GDL) or the cathode electrode current collector,” while there is antecedent basis for the claim terms "gas diffusion layer (GDL)," and “current collector,” there does not appear to be any antecedent basis for the claim terms "cathode electrode gas diffusion layer (GDL)” and “cathode electrode current collector.” 

Further, with respect to the last limitation “one or more gas dispersers comprising a porous material forming a fluidizing media to enhance dispersion of gas,” it is noted that that the gas entering the one or more gas dispersers comprising a porous material is already a fluid before it enters the porous material. If the term “fluidizing” means causing to flow like a fluid as mentioned in the applicants’ communication dated 08/31/2021, it is unclear what additional 

Further, according to the specification, a central feature of the claimed apparatus is enhanced mass transport of gas phase reactants to a membrane electrode assembly type electrochemical cell by delivering the gas phase reactants to the electrochemical cell by convection through the liquid solution and the gas diffusion layer (see page 4, 2nd paragraph). It is unclear from Fig. 2 and 4 how the gas disperser 8 causes convection in the liquid layer 9 and the gas diffusion layer 2.

Claim 23 is indefinite because it depends from the cancelled claim 22.

Regarding claim 28, with respect to the limitation "wherein the electrochemically synthesized hydrogen peroxide produced by oxygen reduction at the cathode side of the cell is in fluid communication to the electrochemical cell outlet line and is configured to be introduced locally into a water line or a reservoir,” it is noted that it is the apparatus which can be configured, and not hydrogen peroxide. The meaning and means of configuring hydrogen peroxide are unclear.

Regarding claim 29, since an outlet line connected to the electrochemical cell has been already introduced in claim 28, it is unclear why the outlet line connected to the electrochemical cell is introduced again in claim 29. Further, it is noted that it is the apparatus which can be configured, and not hydrogen peroxide. The meaning and means of configuring hydrogen peroxide are unclear.

Regarding claim 30, since an outlet line connected to the electrochemical cell has been already introduced in claim 28, it is unclear why the outlet line connected to the electrochemical cell is 

Regarding claim 31, with respect to the limitation "wherein the anode electrode is comprised of one of (a) a gas diffusion layer (GDL) or a current collector and (b) an anode catalyst layer,” it appears that only one of (a) and (b) are required. However, the subsequent limitation “the anode catalyst layer is pressed or coated against the membrane on a first side of the membrane and the anode catalyst layer is in contact with the gas diffusion layer (GDL) or the current collector on the side of the anode catalyst layer not in contact with the membrane” appears to imply that both (a) and (b) are required. It is unclear if only one of (a) and (b) are required, or both (a) and (b) are required.

Further, with respect to the limitation "wherein the cathode electrode is comprised of one of (a) a gas diffusion layer (GDL) or a current collector and (b) a cathode catalyst layer,” it appears that only one of (a) and (b) are required. However, the subsequent limitation “the cathode catalyst layer is pressed or coated against the membrane on a second side of the membrane and the cathode catalyst layer is in contact with the cathode electrode gas diffusion layer (GDL) or the cathode electrode current collector on the side of the cathode catalyst layer not in contact with the membrane” appears to imply that both (a) and (b) are required. It is unclear if only one of (a) and (b) are required, or both (a) and (b) are required.

Further, lines 14-16, with respect to the limitation “the cathode catalyst layer is in contact with the cathode electrode gas diffusion layer (GDL) or the cathode electrode current collector,” while there is antecedent basis for the claim terms "gas diffusion layer (GDL)," and “current 

Further, with respect to the 2nd last limitation “one or more gas dispersers comprising a porous material forming a fluidizing media to enhance dispersion of gas,” it is noted that that the gas entering the one or more gas dispersers comprising a porous material is already a fluid before it enters the porous material. If the term “fluidizing” means causing to flow like a fluid as mentioned in the applicants’ communication dated 08/31/2021, it is unclear what additional flowing action is provided by the porous material to the gas which is already a fluid and flowing before entering the porous material. 

Further, the second-last limitation “the one or more gas dispersers being in direct contact with the anode and/or cathode electrodes” and the last limitation “providing the liquid water between the GDLs and the one or more gas dispersers” appear to be incompatible with each other, because it is unclear how liquid water can be provided between the GDLs and the one or more gas dispersers if the one or more gas dispersers are in direct contact with the anode and/or cathode electrodes and thus in direct contact with the GDLs. The applicants responded in their communication dated 12/26/2020 that the GDL is made up of fibers in which water can pass through. This shows that liquid water is provided within the GDLs, but it is still unclear how liquid water can be provided between the GDLs and the one or more gas dispersers if the one or more gas dispersers are in direct contact with the anode and/or cathode electrodes and thus in direct contact with the GDLs.

Claims 18-21 and 23-30 are rejected, because they also depend from the rejected claim 17. 

Claims 33-36 are rejected, because they also depend from the rejected claim 31. 

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 17-21, 23-26, 31, 33, and 34 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by US patent no. 5,972,196 (hereinafter called Murphy).

Regarding claim 17, Murphy discloses an apparatus for producing hydrogen peroxide and ozone by electrochemical action in an electrochemical cell 10, comprising: an anode electrode; an ion exchange membrane 12; wherein the anode electrode is comprised of an electronically conducting substrate 20 (reads on a current collector) and an anode catalyst layer 18, and the anode catalyst layer 18 is pressed and coated against the membrane 12 on a first side of the membrane and the anode catalyst layer 18 is in contact with the electronically conducting substrate 20 (reads on a current collector) on the side of the anode catalyst layer 18 not in contact with the membrane 12 (see Fig. 1 and 2; and column 10, lines 18-21; column 13, lines 63-67; column 14, lines 1-15; and column 15, lines 20-25); a cathode electrode; wherein the cathode electrode is comprised of a gas diffusion layer 16 and a cathode catalyst layer 14, and the cathode catalyst layer 14 is pressed and coated against the membrane 12 on a second side of the membrane and the cathode catalyst 14 is in contact with the gas diffusion layer 16 on the 
expanded metal 52 and 54 (read on one or more gas dispersers), including a metal foam which is a porous material forming a fluidizing media to enhance dispersion of the gas, the expanded metal 52 and 54 (read on one or more gas dispersers) being in direct contact with the anode substrate 20 which is a part of the anode electrode and the gas diffusion layer 16 which is a part of the cathode electrode (see Fig. 2 and column 15, lines 20-31) to enhance dispersion of oxygen (reads on the gas reactant feed) to the cathode electrode of the electrochemical cell (see column 14, lines 43-46). Murphy further discloses that both the anode electrode and the cathode electrode are at least partially immersed in liquid water (see column 11, lines 34-40). Even though Murphy teaches that providing pure air or oxygen gas to a gas diffusion cathode is preferred, this teaching is not given patentable  weight for an anticipation rejection under 35 USC 102. It has been held by the courts that "Arguments that the alleged anticipatory prior art is ‘nonanalogous art’ or ‘teaches away from the invention’ or is not recognized as solving the problem solved by the claimed invention, [are] not ‘germane’ to a rejection under section 102." Twin Disc, Inc. v. United States, 231 USPQ 417, 424 (Cl. Ct. 1986) (quoting In re Self, 671 F.2d 1344, 213 USPQ 1, 7 (CCPA 1982)). A reference is no less anticipatory if, after disclosing the invention, the reference then disparages it. The question whether a reference "teaches away" from the invention is inapplicable to an anticipation analysis. Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998) (see MPEP 2131.05). 

Regarding claim 18, Murphy further discloses that the gas reactant feed is directed from the one or more gas dispersers into the gas diffusion layer (GDL) and through to a respective catalyst layer (see Fig. 2 and column 15, lines 21-31).
  
Regarding claims 19 and 20, Murphy further discloses that the chemical compound is electrochemically synthesized hydrogen peroxide produced by oxygen reduction at the cathode side of the cell (see column 14, lines 43-48).

Regarding claim 21, Murphy further discloses that the liquid water is configured to flow (see column 14, lines 51-54).

Regarding claim 22, Murphy further discloses that the cathode electrode is a gas diffusion electrode (see the paragraph spanning columns 13 and 14).

Regarding claim 23, Murphy further discloses that the cathode catalyst layer 14 may be comprised of carbon-supported high surface area platinum (reads on carbon- based structures) (see column 14, lines 3-5).

Regarding claim 24, Murphy further discloses that the anode catalyst layer 18 may comprise a platinum-tungsten alloy (reads on platinum) to form a catalyst-coated membrane (CCM) (see column 14, lines 8-12).

Regarding claim 25, Murphy further discloses that the ion exchange membrane coated with the cathode catalyst layer forms a catalyst coated membrane (CCM) (see the paragraph spanning columns 13 and 14).

Regarding claim 26, Murphy discloses that the cathode catalyst layer 14 may be comprised of carbon-supported high surface area platinum (reads on carbon- based structures) (see column 14, lines 3-5).

Regarding claim 31, Murphy discloses a method for producing hydrogen peroxide and ozone by electrochemical means using an electrochemical cell 50 comprising: providing an anode electrode; providing an ion exchange membrane 12; wherein the anode electrode is comprised of one of an electronically conducting substrate 20 (reads on a current collector) and an anode catalyst layer 18, and the anode catalyst layer is pressed and coated against the membrane 12 on a first side of the membrane and the anode electrode catalyst layer 18 is in contact with the electronically conducting substrate 20 (reads on a current collector) on the side of the anode catalyst layer 18 not in contact with the membrane 12 (see Fig. 1 and 2; and column 10, lines 18-21; column 13, lines 63-67; column 14, lines 1-15; and column 15, lines 20-25); providing a cathode electrode; wherein the cathode electrode is comprised of a gas diffusion layer (GDL) 16 and a cathode catalyst layer, and the cathode catalyst layer is pressed or coated against the membrane on a second side of the membrane 12 and the cathode catalyst 14 is in contact with the gas diffusion layer (GDL) 16 on the side of the cathode catalyst layer 14 not in contact with the membrane 12 (see Fig. 1 and 2; and column 10, lines 18-21; column 13, lines 63-67; column 14, lines 1-15; and column 15, lines 20-25); at least partially immersing the anode electrode in liquid water (see column 14, lines 51-56); providing expanded metal 52 and 54 (read on one or more gas dispersers), including a metal foam which is a porous material forming a fluidizing media to enhance dispersion of the gas, the expanded metal 52 and 54 (read on one or more gas dispersers) being in direct contact with the anode substrate 20 which is a part of the anode electrode and the gas diffusion layer 16 which is a part of the cathode electrode (see Fig. 2 and column 15, lines 20-31); and 5Attorney Docket No. 53463-OO1US1 feeding oxygen (reads on a gas reactant feed) to the section 102." Twin Disc, Inc. v. United States, 231 USPQ 417, 424 (Cl. Ct. 1986) (quoting In re Self, 671 F.2d 1344, 213 USPQ 1, 7 (CCPA 1982)). A reference is no less anticipatory if, after disclosing the invention, the reference then disparages it. The question whether a reference "teaches away" from the invention is inapplicable to an anticipation analysis. Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998) (see MPEP 2131.05). 

Regarding claim 33, Murphy discloses that the chemical compound is electrochemically synthesized hydrogen peroxide produced by oxygen reduction at the cathode side of the cell (see column 14, lines 43-48).
  
Regarding claim 34, Murphy discloses that the electrochemically synthesized hydrogen peroxide is liquid hydrogen peroxide (see column 14, lines 46-50), thus teaching introducing the electrochemically synthesized hydrogen peroxide locally into a water line or a reservoir.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 17, 19, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Japanese patent application publication no. JP 2010/001519 (hereinafter called Seiji), in view of US Patent Application Publication no. 2014/0131217 (hereinafter called Buschmann).

This rejection of claim 28 is necessitated by the amendments made by the applicants to claim 28.

Seiji discloses an apparatus for electrochemically synthesizing hydrogen peroxide produced by oxygen reduction at the cathode side of an electrochemical cell 2, comprising: an anode th paragraph to page 4, 4th paragraph). Seiji further teaches that the flow rate of oxygen gas to be introduced is 10 cc / min (see page 7, 4th paragraph), thus teaching a gas reactant feed to the cathode electrodes of the electrochemical cell. Seiji further discloses an outlet line connected to the electrochemical cell wherein the electrochemically synthesized hydrogen peroxide produced by oxygen reduction at the cathode side of the cell is in fluid communication to the electrochemical cell outlet line and is configured to be introduced locally into a water line or a reservoir (see Fig. 1).

Seiji does not disclose one or more gas dispersers comprising a porous material forming a fluidizing media to enhance dispersion of gas from the gas reactant feed, the one or more gas dispersers being in direct contact with the anode and/or cathode electrodes.

Buschmann is directed to an electrochemical reactor and processes wherein the electrochemical processes involve at least two phases of matter, e.g. liquid and gas (see 

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to modify the apparatus taught by Seiji by adding a gas disperser comprising a porous material in direct contact with the cathode electrode as taught by Buschmann. The person with ordinary skill in the art would have been motivated to make this modification, because Buschmann teaches that the advantage of the modification would be increased turbulence in the cathode chamber and increased the space velocity of materials passing around the cathode (see paragraph 0051).. 

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over US patent no. 5,972,196 (hereinafter called Murphy), as shown for claim 17 above, and further in view of US patent no. 8,871,951 (hereinafter called Shafei).

Murphy discloses that the gas supplied to the electrochemical cell contains oxygen, and the oxygen is configured to be fed into the electrochemical cell (see column 14, lines 43-46). However, Murphy does not explicitly teach that oxygen is recirculated for its utilization in the same or other cells which may be connected in parallel or in series.  

Shafei teaches that oxygen from an air/oxygen tank 80 is introduced to an electrochemical reactor 120 for generation of hydrogen peroxide and any excess oxygen gas is recirculated via conduit 82 and recycled to air/oxygen tank 80 (see Fig. 1 and column 5, lines 35-44).

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to modify the method taught by Murphy by recirculating oxygen in the same electrochemical cell as taught by Shafei with a reasonable expectation of success and with predictable results. The person with ordinary skill in the art would have been motivated to make this modification, because one of ordinary skill in the art would have recognized that the advantage of the modification would be avoiding waste of excess oxygen gas.

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Japanese patent application publication no. JP 2010/001519 (hereinafter called Seiji), in view of US Patent Application Publication no. 2014/0131217 (hereinafter called Buschmann), as shown for claim 28 above, and further in view of the article "Hydrogen Peroxide Vapor Sterilization" by GEN Staff (hereinafter called "GEN").

This rejection is necessitated by the amendments made by the applicants to claims 28 and 29. 

Seiji in view of Buschmann does not teach the use of the hydrogen peroxide product where it is vaporized to provide air or surface disinfection.

However, GEN teaches vaporized peroxide can be effective for sterilization in shorter time than other sterilization methods (see GEN). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of filing to modify the cell and method taught by Murphy to . 

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Japanese patent application publication no. JP 2010/001519 (hereinafter called Seiji), in view of US Patent Application Publication no. 2014/0131217 (hereinafter called Buschmann), as shown for claim 28 above, and further in view of US pre-grant patent publication no. 2006/0144700 (hereinafter called Carson).

This rejection is necessitated by the amendments made by the applicants to claims 28 and 30. 

Seiji in view of Buschmann does not teach combining hydrogen peroxide with UV or ozone.

However, Carson teaches a process that electrochemically generates disinfectants where generated hydrogen peroxide may be combined with ultraviolet (UV) light in order to produce free hydroxyl radicals as a method of producing sterilization or disinfection of infectious materials to clean, for example equipment (see Carson paragraphs 11 and 136). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of filing to modify the cell and method taught by Seiji in view of Buschmann to include a further step of using ultraviolet light combined with the product hydrogen peroxide to form hydroxyl radicals.

Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over US patent no. 5,972,196 (hereinafter called Murphy), as shown for claim 34 above, and further in view of the article "Hydrogen Peroxide Vapor Sterilization" by GEN Staff (hereinafter called "GEN").



However, GEN teaches vaporized peroxide can be effective for sterilization in shorter time than other sterilization methods (see GEN). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of filing to modify the cell and method taught by Murphy to include a further step of vaporizing the hydrogen peroxide product for sterilization as taught by GEN. 

Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over US patent no. 5,972,196 (hereinafter called Murphy), as shown for claim 33 above, and further in view of US pre-grant patent publication no. 2006/0144700 (hereinafter called Carson).

Murphy does not teach combining hydrogen peroxide with UV or ozone.

However, Carson teaches a process that electrochemically generates disinfectants where generated hydrogen peroxide may be combined with ultraviolet (UV) light in order to produce free hydroxyl radicals as a method of producing sterilization or disinfection of infectious materials to clean, for example equipment (see Carson paragraphs 11 and 136). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of filing to modify the cell and method taught by Murphy to include a further step of using ultraviolet light combined with the product hydrogen peroxide to form hydroxyl radicals.

Response to Arguments 

Applicant assertions are shown in italics below. 

Regarding the rejection of claim 17 under 35 USC 102, Applicants assert on pages 8 and 9 of their communication dated 08/31/2021 that at col 4 lines 46-48 Murphy states that the electrochemical reactor of the present invention provides pure air or oxygen gas to a gas diffusion cathode and feeds water only to the anode side, and Murphy does not mention introduction of water or other liquid for the cathode electrode. Applicants' arguments are not persuasive, because Murphy teaches that reduction of dissolved oxygen as the cathodic reaction is possible at low current densities (see column 11, lines 35-42), thus teaching feeding a reactant gas through the liquid water directly to the cathode. Even though Murphy teaches that feeding oxygen gas through the liquid water directly to the cathode is not a preferred option, this does not negate an anticipation rejection. It has been held by the courts that "Arguments that the alleged anticipatory prior art is ‘nonanalogous art’ or ‘teaches away from the invention’ or is not recognized as solving the problem solved by the claimed invention, [are] not ‘germane’ to a rejection under section 102." Twin Disc, Inc. v. United States, 231 USPQ 417, 424 (Cl. Ct. 1986) (quoting In re Self, 671 F.2d 1344, 213 USPQ 1, 7 (CCPA 1982)). A reference is no less anticipatory if, after disclosing the invention, the reference then disparages it. The question whether a reference "teaches away" from the invention is inapplicable to an anticipation analysis. Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998) (see MPEP 2131.05).

Regarding the rejection of claims 17 and 31 under 35 USC 102, Applicants further argue on page 9, 5th paragraph, of their communication that Murphy does not have gas dispersers. The references 52 and 54 are metal plates to provide turbulent flow, they're not porous. Since sheets of metal are taught in Murphy, it is suggested that it does not teach a porous limitation even if other forms are suggested. The suggestion of forms to provide turbulence does not teach the limitation of a porous material. Applicants' arguments are not persuasive, because 

Regarding the rejection of claim 21 under 35 USC 102, Applicants further argue on page 10, 1st paragraph, of their communication that the water flowing referred to in this application is to both anode and cathode. Murphy means only that the water flows to the anode. They are structurally different. The element is missing from Murphy. Applicants' arguments are not persuasive, because Murphy teaches that reduction of dissolved oxygen as the cathodic reaction wherein liquid water is allowed to flow over the surface of the cathode electrode structure is possible at low current densities (see column 11, lines 35-45). Even though Murphy teaches that flowing liquid water over the surface of the cathode electrode structure is not a preferred option, this does not negate an anticipation rejection. It has been held by the courts that "Arguments that the alleged anticipatory prior art is ‘nonanalogous art’ or ‘teaches away from the invention’ or is not recognized as solving the problem solved by the claimed invention, [are] not ‘germane’ to a rejection under section 102." Twin Disc, Inc. v. United States, 231 USPQ 417, 424 (Cl. Ct. 1986) (quoting In re Self, 671 F.2d 1344, 213 USPQ 1, 7 (CCPA 1982)). A reference is no less anticipatory if, after disclosing the invention, the reference then disparages it. The question whether a reference "teaches away" from the invention is inapplicable to an anticipation analysis. Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998) (see MPEP 2131.05).

Regarding the rejection of claim 23 under 35 USC 102, Applicants further argue on page 10, 4th paragraph, of their communication that the Office Action takes the mention of a substrate and transforms it into a limitation of graphite and graphene doped structures along with other combinations. Accordingly, Murphy does not teach the elements of Claim 23. Applicants' arguments are not persuasive, because Murphy discloses that the cathode catalyst layer 14 s as alleged by the applicants.

Regarding the rejection of claim 31 under 35 USC 102, Applicants further argue on page 11, 1st paragraph, of their communication that the reference identified as a gas dispersers ref. 52 and 54, which Applicant has disagreed with in earlier remarks, those elements are attached to end plates 34 and 36. Murphy states that the end plates hold the device together. Murphy never identifies the anode and cathode. The Office Action does not identify the anode and cathode. The applicant is left to speculation. The examiner has an obligation to clearly identify the anode and cathode. Applicants' arguments are not persuasive, because the rejection above states that the expanded metal 52 and 54 (read on one or more gas dispersers) are in direct contact with the anode substrate 20 which is a part of the anode electrode and the gas diffusion layer 16 which is a part of the cathode electrode (see Fig. 2 and column 15, lines 20-31).

Conclusion
	
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SALIL JAIN whose telephone number is (571)270-1915.  The examiner can normally be reached on M-F 10 AM to 7 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan V. Van can be reached on 571-272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SALIL JAIN/Examiner, Art Unit 1795